Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors Suspect Detection Systems Inc. Gentlemen: We herby consent to the incorporation by reference in the Registration Statement on Form S-8 of Suspect Detection Systems Inc. of our report dated March 17, 2011 relating to the consolidated financial statements of Suspect Detection Systems Inc. and its subsidiary which appear in thisForm 10-K. /s/ Yarel + Partners Yarel + Partners Certified Public Accountants Tel Aviv, Israel March 17, 2011
